              Case 1:19-bk-12110-SDR                                 Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                           Desc
                                                                     Main Document Page 1 of 56
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                     Eastern District of Tennessee

 Case Number      (If known)                                          Chapter you are filing under:
                                                                          X   Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12                                                      Check if this is an
                                                                                                                                              amended filing
                                                                              Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                   12/15
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the
answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor
2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same
person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



  Part 1:       Identify Yourself

                                             About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
 1. Your full name
                                             Brian                                                           Cassandra
     Write the name that is on your
                                             First Name                                                      First Name
     government-issued picture
     identification (for example, your       Matthew                                                         Leigh
     driver's license or passport).          Middle Name                                                     Middle Name

                                             Hall                                                            Boyd
     Bring your picture                      Last Name                                                       Last Name
     identification to your meeting
     with the trustee.
                                             Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr., II, III)




 2. All other names you                                                                                      Cassandra
    have used in the last 8                  First Name                                                      First Name
    years                                                                                                    Leigh
                                             Middle Name                                                     Middle Name
     Include your married or
     maiden names.                                                                                           Hall
                                             Last Name                                            Suffix     Last Name                                        Suffix




                                             First Name                                                      First Name


                                             Middle Name                                                     Middle Name


                                             Last Name                                            Suffix     Last Name                                        Suffix




 3. Only the last 4 digits of                                                                                                             1      0      2     3
                                              XXX        - XX -                  5        1   1        8        XXX       - XX -
    your Social Security
    number or federal                         OR                                                                OR
    Individual Taxpayer
    Identification number                     9      XX - XX -                                                  9 XX - XX -
     (ITIN)


 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                          page    1
           Case 1:19-bk-12110-SDR                        Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                   Desc
                                                         Main Document Page 2 of 56
Debtor 1       Brian           Matthew                     Hall                                   Case Number       (If known)
               First Name      Middle Name                 Last Name




                                  About Debtor 1:                                                         About Debtor 2 (Spouse Only in a Joint Case):



4. Any business names
                                   X      I have not used any business names or EINs.                      X      I have not used any business names or EINs.
   and Employer
   Identification Numbers
   (EIN) you have used in
   the last 8 years               Business Name                                                            Business Name

   Include trade names and
   doing business as names
                                  Business Name                                                            Business Name




                                   EIN                                                                      EIN



                                   EIN                                                                      EIN



                                                                                                          If Debtor 2 lives at a different address:
5. Where you live
                                  161 Chestuee Xing
                                  Number        Street                                                    Number        Street




                                  Calhoun                                  TN 37309
                                  City                                 State    Zip Code                  City                              State    Zip Code

                                  McMinn
                                  County                                                                  County


                                  If your mailing address is different from the one                       If Debtor 2's mailing address is different from
                                  above, fill it in here. Note that the court will send                   yours, fill it in here. Note that the court will send any
                                  notices to you at this mailing address.                                 notices to this mailing address.


                                  854 Oak Grove Road
                                  Number        Street                                                    Number        Street



                                  P.O. Box                                                                 P.O. Box

                                  Benton                                   TN     37307
                                  City                                 State    Zip Code                  City                              State    Zip Code




6. Why you are choosing          Check one:                                                               Check one:
   this district to file for
                                   X      Over the last 180 days before filing this petition, I            X      Over the last 180 days before filing this petition, I
   bankruptcy
                                          have lived in this district longer than in any other                    have lived in this district longer than in any other
                                          district.                                                               district.

                                          I have another reason. Explain.                                         I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                                 (See 28 U.S.C. § 1408.)




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                               page      2
            Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                Desc
                                                         Main Document Page 3 of 56
 Debtor 1       Brian              Matthew                      Hall                           Case Number        (If known)
                First Name         Middle Name                  Last Name



 Part 2:       Tell the Court About Your Bankruptcy Case


 7. The chapter of the               Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for
      Bankruptcy Code you            Bankruptcy (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                      X     Chapter 7
      under
                                            Chapter 11

                                            Chapter 12

                                            Chapter 13



 8. How you will pay the fee          X     I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local
                                            court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                            you may pay with cash, cashier’s check, or money order. If your attorney is submitting
                                            your payment on your behalf, your attorney may pay with a credit card or check with a
                                            pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                            for Indivisuals to Pay Your Filing Fee in Installments (Official Form 103A).


                                            I request that my fee be waived. (You may request this option only if you are filing for Chapter 7.
                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income
                                            is less than 150% of the official poverty line that applies to your family size and you are unable
                                            to pay the fee in installments). If you choose this option, you must fill out the Application to Have
                                            the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


 9.   Have you filed for               X     No
      bankruptcy within
      the last 8 years?                      Yes.    District                                   When                           Case number
                                                                                                        MM/ DD/ YYYY

10. Are any bankruptcy
    cases pending or being             X     No
    filed by a spouse who
    is not filing this case                  Yes.    Debtor                                                                    Relationship to you

    with you, or by a
                                                     District                                   When                           Case number, if known
    business partner, or by
                                                                                                        MM/ DD/ YYYY



11. Do you rent your                        No.     Go to line 12.
      residence?
                                      X     Yes.    Has your landlord obtained an eviction judgment against you?


                                                 X No.    Go to line 12.

                                                    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                    this bankruptcy petition.




 Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page   3
            Case 1:19-bk-12110-SDR                          Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                            Main Document Page 4 of 56
 Debtor 1       Brian                 Matthew                   Hall                             Case Number        (If known)
                First Name            Middle Name               Last Name



Part 3:      Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor            X     No.   Go to Part 4.
     of any full- or part-time
                                               Yes. Name and location of business
     business?

     A sole proprietorship is a
     business you operate as an
                                                     Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership, or
                                                     Number      Street
     LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                               City                                                               State               Zip Code



                                                     Check the appropriate box to describe your business:

                                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                            None of the above



13. Are you filing under                 If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can
     Chapter 11 of the                   set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your most recent
                                         balance sheet, statement of operations, cash-flow statement, and federal income tax return or if any of these
     Bankruptcy Code and
                                         documents do not exist, follow the procedure in 11 U.S.C. 1116(1)(B).
     are you a small business
     debtor?                             X     No.   I am not filing under Chapter 11.

     For a definition of small                 No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
     business debtor, see 11                         Bankruptcy Code.
     U.S.C. § 101(51D).
                                               Yes. I am filing under Chapter 11, and I am a small business debtor according to the definition in the
                                                    Bankruptcy Code.


Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                X     No
     property that poses or
     is alleged to pose a                       Yes. What is the hazard?

     threat of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any                                If immediate attention is needed, why is it needed?
     property that needs


     For example, do you own
     perishable goods, or                             Where is the property?
     livestock that must be fed,                                                  Number          Street
     or a building that needs
     urgent repairs?



                                                                                  City                                                  State           Zip Code


 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page   4
           Case 1:19-bk-12110-SDR                            Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                Desc
                                                             Main Document Page 5 of 56
Debtor 1       Brian                  Matthew                      Hall                               Case Number     (If known)
               First Name             Middle Name                  Last Name




Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received
    briefing about credit              You must check one:                                                    You must check one:
    counseling.
                                       X I received a briefing from an approved credit                         X I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                          counseling agency within the 180 days before I
    The law requires that you               filed this bankruptcy petition, and I received a                        filed this bankruptcy petition, and I received a
    receive a briefing about credit         certificate of completion.                                              certificate of completion.
    counseling before you file for          Attach a copy of the certificate and the payment                        Attach a copy of the certificate and the payment
    bankruptcy. You must                    plan, if any, that you developed with the agency.                       plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you               I received a briefing from an approved credit                           I received a briefing from an approved credit
    cannot do so, you are not               counseling agency within the 180 days before I                          counseling agency within the 180 days before I
    eligible to file.                       filed this bankruptcy petition, but I do not have a                     filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                              certificate of completion.
    If you file anyway, the court
                                            Within 14 days after you file this bankruptcy petition,                 Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you will
                                            you MUST file a copy of the certificate and payment                     you MUST file a copy of the certificate and payment
    lose whatever filing fee you
                                            plan, if any.                                                           plan, if any.
    paid, and your creditors can
    begin collection activities
                                            I certify that I asked for credit counseling                            I certify that I asked for credit counseling
    again.
                                            services from an approved agency, but was                               services from an approved agency, but was
                                            unable to obtain those services during the 7 days                       unable to obtain those services during the 7 days
                                            after I made my request, and exigent                                    after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                           circumstances merit a 30-day temporary waiver
                                            of the requirement.                                                     of the requirement.

                                            To ask for a 30-day temporary waiver of the                             To ask for a 30-day temporary waiver of the
                                            requirement, attach a separate sheet explaining what                    requirement, attach a separate sheet explaining what
                                            efforts you made to obtain the briefing, why you were                   efforts you made to obtain the briefing, why you were
                                            unable to obtain it before you filed for bankruptcy, and                unable to obtain it before you filed for bankruptcy, and
                                            what exigent circumstances required you to file this                    what exigent circumstances required you to file this
                                            case.                                                                   case.

                                            Your case may be dismissed if the court is                              Your case may be dismissed if the court is
                                            dissatisfied with your reasons for not receiving a                      dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                               briefing before you filed for bankruptcy.
                                            If the court is satisfied with your reasons, you must                   If the court is satisfied with your reasons, you must
                                            still receive a briefing within 30 days after you file.                 still receive a briefing within 30 days after you file.
                                            You must file a certificate from the approved agency,                   You must file a certificate from the approved agency,
                                            along with a copy of the payment plan you developed,                    along with a copy of the payment plan you developed,
                                            if any. If you do not do so, your case may be                           if any. If you do not do so, your case may be
                                            dismissed.                                                              dismissed.
                                            Any extension of the 30-day deadline is granted only                    Any extension of the 30-day deadline is granted only
                                            for cause and is limited to a maximum of 15 days.                       for cause and is limited to a maximum of 15 days.



                                            I am not required to receive a briefing about                           I am not required to receive a briefing about
                                            credit counseling because of:                                           credit counseling because of:

                                                    Incapacity.     I have a mental illness or a mental                 Incapacity.     I have a mental illness or a mental
                                                                    deficiency that makes me incapable                                  deficiency that makes me incapable
                                                                    of realizing or making rational                                     of realizing or making rational
                                                                    decisions about finances.                                           decisions about finances.

                                                    Disability.     My physical disability causes me to                 Disability.     My physical disability causes me to
                                                                    be unable to participate in a briefing                              be unable to participate in a briefing
                                                                    in person, by phone, or through the                                 in person, by phone, or through the
                                                                    internet, even after I reasonably tried                             internet, even after I reasonably tried
                                                                    to do so.                                                           to do so.
                                                    Active duty.    I am currently on active military duty              Active duty.    I am currently on active military duty
                                                                    in a military combat zone.                                          in a military combat zone.
                                            If you believe you are not required to receive a briefing               If you believe you are not required to receive a briefing
                                            about credit counseling, you must file a motion for                     about credit counseling, you must file a motion for
                                            waiver of credit counseling with the court.                             waiver of credit counseling with the court.


Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                          page      5
            Case 1:19-bk-12110-SDR                         Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                 Desc
                                                           Main Document Page 6 of 56
 Debtor 1       Brian              Matthew                       Hall                             Case Number         (If known)
                First Name         Middle Name                   Last Name




Part 6:       Answer These Questions for Reporting Purposes

                                     16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as
16. What kinds of debts do                   "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                                    No.   Go to line 16b.
                                              X     Yes. Go to line 17.

                                     16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                    No.   Go to line 16c.
                                                    Yes. Go to line 17.

                                     16c.    State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under                    No.     I am not filing under Chapter 7. Go to line 18.
     Chapter 7?
                                     X      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
     Do you estimate that after                  expenses are paid that funds will be available to distribute to unsecured creditors?
     any exempt property is
     excluded and                                   X     No

     administrative expenses                              Yes
     are paid that funds will be
     available for distribution
     to unsecured creditors?
18. How many creditors do            X      1-49                                       1,000-5,000                                       25,001-50,000
     you estimate that you                  50-99                                      5,001-10,000                                      50,001-100,000
     owe?                                   100-199                                    10,001-25,000                                     More than 100,000
                                            200-999

 19. How much do you                 X      $0-$50,000                                 $1,000,001-$10 million                            $500,000,001-$1 billion
     estimate your assets to                $50,001-$100,000                           $10,000,001-$50 million                           $1,000,000,001-$10 billion
     be worth?                              $100,001-$500,000                          $50,000,001-$100 million                          $10,000,000,001-$50 billion
                                            $500,001-$1 million                        $100,000,001-$500 million                         More than $50 billion


 20. How much do you                        $0-$50,000                                 $1,000,001-$10 million                            $500,000,001-$1 billion
     estimate your liabilities       X      $50,001-$100,000                           $10,000,001-$50 million                           $1,000,000,001-$10 billion
     to be?                                 $100,001-$500,000                          $50,000,001-$100 million                          $10,000,000,001-$50 billion
                                            $500,001-$1 million                        $100,000,001-$500 million                         More than $50 billion

Part 7:        Sign Below

                                    I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
 For you

                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title
                                    11, United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.


                                    If no attorney represents me, and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                    document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                    I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with
                                    a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                    18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   û        /s/ Brian Matthew Hall
                                                                                                         û         /s/ Cassandra Leigh Boyd
                                         Signature of Debtor 1                                                   Signature of Debtor 2

                                         Executed on            05/21/2019                                       Executed on         05/21/2019
                                                                MM / DD / YYYY                                                       MM / DD / YYYY


 Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                             page   6
           Case 1:19-bk-12110-SDR                      Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                 Desc
                                                       Main Document Page 7 of 56
Debtor 1       Brian            Matthew                      Hall                            Case Number           (If known)
               First Name       Middle Name                  Last Name




                                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to
For your attorney, if you are    proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one               available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s) the
                                 notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented       knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not
                                                                                                           Date
need to file this page.
                                  û     /s/ Richard L. Banks, #000617                                                            05/21/2019
                                       Signature of Attorney for Debtor                                                         MM /   DD / YYYY




                                       Richard L. Banks, #000617
                                       Printed name

                                       Richard Banks & Associates, P.C.
                                       Firm name

                                       P.O. Box 1515
                                       Number       Street




                                       Cleveland                                                            TN                    37364-1515
                                       City                                                                State                 Zip Code




                                       Contact phone         (423)479-4188                                 Email address        rbanks@rbankslawfirm.com



                                        000617                                                              TN
                                       Bar number                                                          State




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                                              page   7
   Case 1:19-bk-12110-SDR                         Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                  Desc
                                                  Main Document Page 8 of 56




  Notice Required by 11 U.S.C. § 342(b) for

  Individuals Filing for Bankruptcy (Form                                    2010)


                                                                             Chapter 7: Liquidation
    This notice is for you if:

         You are an individual filing for bankruptcy,                               $245.00      filing fee
         and
                                                                                     $75.00      administrative fee
                                                                            +        $15.00      trustee surcharge
          Your debts are primarily consumer debts.
                                                                                    $335.00      total fee
          Consumer debts are defined in 11 U.S.C.
          § 101(8) as "incurred by an individual
                                                                             Chapter 7 is for individuals who have financial
          primarily for a personal, family, or
                                                                             difficulty preventing them from paying their
          household purpose."
                                                                             debts and who are willing to allow their non-
                                                                             exempt property to be used to pay their
                                                                             creditors. The primary purpose of filing under
                                                                             chapter 7 is to have your debts discharged.
   The types of bankruptcy that
                                                                             The
   are available to individuals
                                                                             bankruptcy discharge relieves you after
   Individuals who meet the qualifications may                               bankruptcy from having to pay many of your
   file under one of four different chapters of                              pre-bankruptcy debts. Exceptions exist for
   the Bankruptcy Code:                                                      particular debts, and liens on property may still
                                                                             be enforced after discharge. For example, a
        Chapter 7           Liquidation
                                                                             creditor may have the right to foreclose a
        Chapter 11          Reorganization                                   home
                                                                             mortgage or repossess an automobile.
        Chapter 12          Voluntary repayment
                            plan for family farmers                          However, if the court finds that you have
                            or fishermen                                     committed certain kinds of improper conduct
                                                                             described in the Bankruptcy Code, the court
        Chapter 13          Voluntary repayment plan
                                                                             may deny your discharge.
                            for individuals with regular
                            income
                                                                             You should know that even if you file

   You should have an attorney review your
                                                                                   most taxes;
   decision to file for bankruptcy and the choice
   of chapter.                                                                     most student loans;
                                                                                   domestic support and property settlement
                                                                                   obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                           page 1
   Case 1:19-bk-12110-SDR                         Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                   Desc
                                                  Main Document Page 9 of 56




      most fines, penalties, forfeitures, and                               your income is more than the median income
      criminal restitution obligations; and                                 for your state of residence and family size,
      certain debts that are not listed in                                  depending on the results of the Means Test, the
      your bankruptcy papers.                                               U.S. trustee, bankruptcy administrator, or
                                                                            creditors can file a motion to dismiss your case
 You may also be required to pay debts                                      under § 707(b) of the Bankruptcy Code. If a
 arising from:                                                              motion is filed, the court will decide if your

      fraud or theft;                                                       case should be dismissed. To avoid dismissal,
                                                                            you may choose to proceed under another
     fraud or defalcation while acting in breach                            chapter of the Bankruptcy Code.
     of fiduciary capacity;
                                                                            If you are an individual filing for chapter 7
     intentional injuries that you inflicted; and
                                                                            bankruptcy, the trustee may sell your property
      death or personal injury caused by                                    to pay your debts, subject to your right to
      operating a motor vehicle, vessel, or                                 exempt the property or a portion of the
      aircraft while intoxicated from alcohol or                            proceeds from the sale of the property. The
      drugs.                                                                property, and the proceeds from property that
                                                                            your bankruptcy trustee sells or liquidates that
 If your debts are primarily consumer debts, the                            you are entitled to, is called exempt property.
 court can dismiss your chapter 7 case if it finds                          Exemptions may enable you to keep your
 that you have enough income to repay                                       home, a car, clothing, and household items or
 creditors a certain amount. You must file                                  to receive some of the proceeds if the property
 Chapter 7 Statement of Your Current Monthly                                is sold.
 Income (Official Form 122A-1) if you are an
 individual filing for bankruptcy under                                     Exemptions are not automatic. To exempt
 chapter 7. This form will determine your                                   property, you must list it on Schedule C: The
 current monthly income and compare whether                                 Property You Claim as Exempt (Official Form
 your income is more than the median income                                 106C). If you do not list the property, the
 that applies in your state.                                                trustee may sell it and pay all of the proceeds
                                                                            to your creditors.
 If your income is not above the median for
 your state, you will not have to complete the
 other chapter 7 form, the Chapter 7 Means                                  Chapter 11: Reorganization
 Test Calculation (Official Form 122A-2).
                                                                                  $1,167.00      filing fee
 If your income is above the median for your
                                                                             +      $550.00      administrative fee
 state, you must file a second form -the
                                                                                  $1,717.00      total fee
 Chapter 7 Means Test Calculation (Official
 Form 122A-2). The calculations on the form--                               Chapter 11 is often used for reorganizing a
 sometimes called the Means Test--deduct                                    business, but is also available to individuals.
 from your income living expenses and                                       The provisions of chapter 11 are too
 payments on certain debts to determine any                                 complicated to summarize briefly.
 amount available to pay unsecured creditors. If




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                            page 2
   Case 1:19-bk-12110-SDR                         Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                     Desc
                                                  Main Document Page 10 of 56

           Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.

         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
         and following all of the legal requirements.

         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.

         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to




         Chapter 12: Reorganization                                                 Under chapter 13, you must file with the court

                            farmers or fishermen                                    a plan to repay your creditors all or part of the
                                                                                    money that you owe them, usually using your
                 $200.00     filing fee                                             future earnings. If the court approves your
          +       $75.00     administrative fee                                     plan, the court will allow you to repay your
                 $275.00     total fee                                              debts, as adjusted by the plan, within 3 years
                                                                                    or
         Similar to chapter 13, chapter 12 permits                                  5 years, depending on your income and other
         family farmers and fishermen to repay their                                factors.
         debts over a period of time using future
         earnings and to discharge some debts that are                              After you make all the payments under your
         not paid.                                                                  plan, many of your debts are discharged. The
                                                                                    debts that are not discharged and that you may

                                                                                         domestic support obligations,
          Chapter 13: Repayment plan for
                                                                                         most student loans,
                            individuals with regular
                            income                                                       certain taxes,

                                                                                         debts for fraud or theft,
                  $235.00     filing fee                                                 debts for fraud or defalcation while acting
          +        $75.00     administrative fee                                         in a fiduciary capacity,
                  $310.00     total fee
                                                                                         most criminal fines and restitution
                                                                                         obligations,
          Chapter 13 is for individuals who have regular
          income and would like to pay all or part of                                    certain debts that are not listed in your
          their debts in installments over a period of time                              bankruptcy papers,
          and to discharge some debts that are not paid.                                 certain debts for acts that caused death or
          You are eligible for chapter 13 only if your                                   personal injury, and
          debts are not more than certain dollar amounts
                                                                                         certain long-term secured debts.
          set forth in 11 U.S.C. § 109.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                            page 3
   Case 1:19-bk-12110-SDR                        Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                       Desc
                                                 Main Document Page 11 of 56




                                                                                      A married couple may file a bankruptcy case
        Warning: File Your Forms on Time                                              together-called a joint case. If you file a joint
                                                                                      case and each spouse lists the same mailing
       Section 521(a)(1) of the Bankruptcy Code
       requires that you promptly file detailed information                           address on the bankruptcy petition, the
       about your creditors, assets, liabilities, income,                             bankruptcy court generally will mail you and
       expenses and general financial condition. The                                  your spouse one copy of each notice, unless
       court may dismiss your bankruptcy case if you do                               you file a statement with the court asking that
       not file this information within the deadlines set by                          each spouse receive separate copies.
       the Bankruptcy Code, the Bankruptcy Rules, and

                                                                                      Understand which services you
       For more information about the documents and
       their deadlines, go to:                                                        could receive from credit
       http://www.uscourts.gov/bkforms/bankruptcy_form                                counseling agencies
       s.html#procedure.
                                                                                      The law generally requires that you receive a
                                                                                      credit counseling briefing from an approved
                                                                                      credit counseling agency. 11 U.S.C. § 109(h).
       Bankruptcy crimes have serious                                                 If you are filing a joint case, both spouses must
       consequences                                                                   receive the briefing. With limited exceptions,
                                                                                      you must receive it within the 180 days before
            If you knowingly and fraudulently conceal
                                                                                      you file your bankruptcy petition. This briefing
            assets or make a false oath or statement
                                                                                      is usually conducted by telephone or on the
            under penalty of perjury-either orally or
                                                                                      Internet.
            in writing-in connection with a
            bankruptcy case, you may be fined,
                                                                                      In addition, after filing a bankruptcy case, you
            imprisoned, or both.
                                                                                      generally must complete a financial
                                                                                      management instructional course before you
            All information you supply in connection
                                                                                      can receive a discharge. If you are filing a joint
            with a bankruptcy case is subject to
                                                                                      case, both spouses must complete the course.
            examination by the Attorney General acting
            through the Office of the U.S. Trustee, the                               You can obtain the list of agencies approved to
            Office of the U.S. Attorney, and other                                    provide both the briefing and the instructional
            offices and employees of the U.S.                                         course from:
            Department of Justice.                                                    http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html



       Make sure the court has your                                                   In Alabama and North Carolina, go to:
                                                                                      http://www.uscourts.gov/FederalCourts/Bankruptcy/
       mailing address
                                                                                      BankruptcyResources/ApprovedCredit
       The bankruptcy court sends notices to the                                      AndDebtCounselors.aspx.
       mailing address you list on Voluntary Petition
       for Individuals Filing for Bankruptcy (Official                                If you do not have access to a computer, the
       Form 101). To ensure that you receive                                          clerk of the bankruptcy court may be able to
       information about your case, Bankruptcy                                        help you obtain the list.
       Rule 4002 requires that you notify the court of
       any changes in your address.


Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                            page 4
                       Case 1:19-bk-12110-SDR                                    Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                                   Desc
                                                                                 Main Document Page 12 of 56
 Fill in this information to identify your case and this filing:

 Debtor 1               Brian                          Matthew                          Hall
                        First Name                     Middle Name                      Last Name

 Debtor 2               Cassandra                      Leigh                            Boyd
 (Spouse, if filing)    First Name                     Middle Name                      Last Name


 United States Bankruptcy Court for the:                         Eastern District of Tennessee
                                                                                                              (State)
 Case Number
 (If known)
                                                                                                                                                                                             Check if this is an
                                                                                                                                                                                             amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name
and case number (if known). Answer every question.


Part 1:               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
                 No. Go to Part 2.
           X     Yes. Where is the property?

                                                                                                What is the property?              Check all that apply.
                                                                                                                                                                Do not deduct secured claims or exemptions. Put the
                                                                                                        Single-family home                                      amount of any secured claims on Schedule D:
      1.1                                                                                                                                                       Creditors Who Have Claims Secured by Property.
                                                                                                        Duplex or multi-unit building
               Street address, if available, or other description
                                                                                                        Condominium or cooperative                              Current value of the             Current value of the
                                                                                                        Manufactured or mobile home                             entire property?                 portion you own?

                                                                                                        Land                                                    $                    0.00    $                    0.00
                                                                                                        Investment property
                                                                                                 X      Timeshare                                               Describe the nature of your ownership
               City                         State           ZIP Code                                                                                            interest (such as fee simple, tenancy by the
                                                                                                        Other
                                                                                                                                                                entireties, or a life estate), if known.
                                                                                                Who is the owner of the property?                      Check one.
                                                                                                                                                                    N/A
                                                                                                        Debtor 1 only
                                                                                                        Debtor 2 only
               County                                                                                                                                                Check if this is community property (see
                                                                                                 X      Debtor 1 and Debtor 2 only                                   instructions)
                                                                                                        At least one of the debtors and another

                                                                                                Other information you wish to add about this item, such as local
                                                                                                property identification number:



 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages you                                                                                              0.00
      have attached for Part 1. Write that number here. ................................................................................................
                                                                                                                                                                                            $




Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you
own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
               No
       X       Yes




     Official Form 106A/B                                                                       Schedule A/B: Property                                                                                         page          1
                    Case 1:19-bk-12110-SDR                                        Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                                       Desc
                                                                                  Main Document Page 13 of 56
 Debtor 1            Brian                            Matthew                          Hall                                      Case Number                (If known)
                     First Name                       Middle Name                        Last Name




       3.1      Make:                                                                  Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Dodge
                                                                                                                                                                   amount of any secured claims on Schedule D:
                Model:                              Durango                                   Debtor 1 only                                                        Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               2006                                                                                                           Current value of the               Current value of the
                                                                                        X     Debtor 1 and Debtor 2 only                                           entire property?                   portion you own?
                Approximate mileage:                 150,000
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                  $              3,700.00       $               3,700.00

                                                                                              Check if this is community property
                                                                                              (See instructions)


     If you own or have more than one, list here:

       3.2      Make:                                                                  Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Nissan
                                                                                                                                                                   amount of any secured claims on Schedule D:
                Model:                              Armada                                    Debtor 1 only                                                        Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               2005                                                                                                           Current value of the               Current value of the
                                                                                        X     Debtor 1 and Debtor 2 only                                           entire property?                   portion you own?
                Approximate mileage:
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                  $              5,400.00       $                   0.00

                                                                                              Check if this is community property
                                                                                              (See instructions)




       3.3      Make:                                                                  Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Chevy
                                                                                                                                                                   amount of any secured claims on Schedule D:
                Model:                              Cruze (already surrendered)               Debtor 1 only                                                        Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               2011                                                                                                           Current value of the               Current value of the
                                                                                        X     Debtor 1 and Debtor 2 only                                           entire property?                   portion you own?
                Approximate mileage:
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                  $              5,300.00       $               5,300.00

                                                                                              Check if this is community property
                                                                                              (See instructions)




       3.4      Make:                                                                  Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Ford
                                                                                                                                                                   amount of any secured claims on Schedule D:
                Model:                              Ranger                                    Debtor 1 only                                                        Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               1996                                                                                                           Current value of the               Current value of the
                                                                                        X     Debtor 1 and Debtor 2 only                                           entire property?                   portion you own?
                Approximate mileage:                 120,000
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                  $                500.00       $                 500.00

                                                                                              Check if this is community property
                                                                                              (See instructions)




4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

       X      No
              Yes


 5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages you
       have attached for Part 2. Write that number here. ................................................................................................                                     $                  $9,500.00




     Official Form 106A/B                                                                        Schedule A/B: Property                                                                                             page     2
                  Case 1:19-bk-12110-SDR                                            Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                             Desc
                                                                                    Main Document Page 14 of 56
Debtor 1            Brian                              Matthew                            Hall                                         Case Number          (If known)
                    First Name                         Middle Name                          Last Name



Part 3:          Describe Your Personal and Household Items

                                                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                        portion you own?
                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                         or exemptions.

6    Household goods and furnishings
     Examples:         Major appliances, furniture, linens, china, kitchenware
          No.
                                            Household goods
      X Yes. Describe.                                                                                                                                                     $                 750.00
        ........
7    Electronics
     Examples:         Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                       collections; electronic devices including cell phones, cameras, media players, games
          No.
                                            Electronics
      X Yes. Describe.                                                                                                                                                     $                 150.00
        ........
8    Collectibles of value
     Examples:         Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or
                       baseball card collections; other collections, memorabilia, collectibles
      X No.
          Yes. Describe.                                                                                                                                                   $                    0.00
          ........
9    Equipment for sports and hobbies
     Examples:         Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and
                       kayaks; carpentry tools; musical instruments
      X No.
          Yes. Describe.                                                                                                                                                   $                    0.00
          ........
10 Firearms
   Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
          No.
                                            .9mm and .22 Rifle
      X Yes. Describe.                                                                                                                                                     $                 300.00
        ........
11 Clothes
   Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          No.
                                            clothing
      X Yes. Describe.                                                                                                                                                     $                 200.00
        ........
12 Jewelry
   Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      X No.
          Yes. Describe.                                                                                                                                                   $                    0.00
          ........
13 Non-farm animals
   Examples:    Dogs, cats, birds, horses
      X No.
          Yes. Describe.                                                                                                                                                   $                    0.00
          ........
14 Any other personal and household items you did not already list, including any health aids you did not list
   Examples:
      X No.
          Yes. Give specific                                                                                                                                               $                    0.00
          information. .........

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for                                                         $               1,400.00
      Part 3. Write that number here. ...................................................................................................................


    Official Form 106A/B                                                                            Schedule A/B: Property                                                                   page       3
                  Case 1:19-bk-12110-SDR                                                   Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                                          Desc
                                                                                           Main Document Page 15 of 56
Debtor 1           Brian                                  Matthew                               Hall                                               Case Number   (If known)
                   First Name                             Middle Name                              Last Name



Part 4:          Describe Your Financial Assets

                                                                                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following?                                                                                                                                portion you own?
                                                                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                                                                           or exemptions.

16. Cash
    Examples:            Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      X No.
           Yes...............................................................................................................................................          Cash: .......................          $                   0.00
17. Deposits of money
    Examples:            Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and
                         other similar institutions. If you have multiple accounts with the same institution, list each.
           No.
     X     Yes............                                                                         Institution name:

                                             17.1 Checking account:                                Netspend Card                                                                                              $                100.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples:            Bond funds, investment accounts with brokerage firms, money market accounts
     X No.
           Yes............                     Institution or issuer name:

                                                                                                                                                                                                              $                   0.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC,
    partnership, and joint venture
     X No.
           Yes. Give specific                  Name of entity:                                                                                                      % of ownership:
           information about
           them. .............

                                                                                                                                                                                            0.0        %       $                  0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Examples:            Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders. Non-negotiable
                         instruments are those you cannot transfer to someone by signing or delivering them.
     X No.
           Yes. Give specific                  Issuer name:
           information about
           them. .............

                                                                                                                                                                                                              $                   0.00
21. Retirement or pension accounts
    Examples:            Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     X No.
           Yes. List each                      Type of account:                                    Institution name:
           account separately..

                                                                                                                                                                                                               $                  0.00

22. Security deposits and prepayments
    Examples:            Your share of all unused deposits you have made so that you may continue service or use from a company Examples:
                         Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     X No.
           Yes............                                                              Institution name or individual:

                                                                                                                                                                                                               $                  0.00
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     X No.
           Yes............                     Issuer name and description:

                                                                                                                                                                                                              $                   0.00

  Official Form 106A/B                                                                                      Schedule A/B: Property                                                                                             page       4
                 Case 1:19-bk-12110-SDR                          Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                         Desc
                                                                 Main Document Page 16 of 56
Debtor 1          Brian                     Matthew                   Hall                            Case Number         (If known)
                  First Name                Middle Name                Last Name

24. Interests in an education IRA as defined in 26 U.S.C. 530(b)(1) or under a qualified state tuition plan as defined in 26 U.S.C.
    529(b)(1).
     X No.
           Yes............          Institution name and description. Separately file the records of any interests. 11 U.S.C § 521(c).

                                                                                                                                                    $                    0.00
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for
    your benefit
     X No.
           Yes. Give specific information about them. .............

                                                                                                                                                    $                    0.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples:         Internet domain names, websites, proceeds from royalties and licensing agreements
     X No.
           Yes. Give specific information about them. .............

                                                                                                                                                    $                    0.00

27. Licenses, franchises, and other general intangibles
    Examples:         Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     X No.
           Yes. Give specific information about them. .............

                                                                                                                                                    $                    0.00

Money or property owed to you?                                                                                                                  Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured claims
                                                                                                                                                or exemptions.

28. Tax refunds owed to you
     X No.
           Yes. Give specific information about them, including whether you already filed the returns and the tax years............

                                                                                                                                                    $                   0.00

29. Family support
    Examples:         Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     X No.
           Yes. Give specific information........

                                                                                                                                                    $                   0.00

30. Other amounts someone owes you
    Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social
                      Security benefits; unpaid loans you made to someone else
     X No.
           Yes. Give specific information........

                                                                                                                                                    $                    0.00

31. Interests in insurance policies
    Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     X No.
           Yes. Name the            Company name:                                                      Beneficiary:                              Surrender or refund value:
           insurance company
           of each policy and
           list its value....

                                                                                                                                                    $                   0.00




  Official Form 106A/B                                                       Schedule A/B: Property                                                                  page       5
                 Case 1:19-bk-12110-SDR                                            Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                                   Main Document Page 17 of 56
Debtor 1           Brian                              Matthew                           Hall                                          Case Number          (If known)
                   First Name                         Middle Name                          Last Name

32. Any interest in property that is due you from someone who has died
                       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
                       property because someone has died
     X No.
            Yes. Give specific information........

                                                                                                                                                                           $                   0.00

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:          Accidents, employment disputes, insurance claims, or rights to sue
     X No.
            Yes. Describe each claim.............

                                                                                                                                                                           $                   0.00

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     X No.
            Yes. Describe each claim.............

                                                                                                                                                                           $                   0.00

35. Any financial assets you did not already list
     X No.
            Yes. Give specific information........

                                                                                                                                                                           $                   0.00


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for                                                        $                 100.00
     Part 4. Write that number here. ...................................................................................................................



Part 5:          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.


37. Do you own or have any legal or equitable interest in any business-related property?
          No. Go to Part 6.                                                                                                                                             Current value of the
                                                                                                                                                                        portion you own?
    X Yes. Go to line 38.
                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                        or exemptions.

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
           No.
     X Yes. Describe.......
                                           Tools
                                                                                                                                                                           $              5,000.00

                 Describe Any Farm- and Commercial-Related Property You Own or Have an Interest In.
Part 6:
                 If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any business-related property?
    X No. Go to Part 7.                                                                                                                                                 Current value of the
                                                                                                                                                                        portion you own?
          Yes. Go to line 47.
                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                        or exemptions.



Part 7:
                 Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples:          Season tickets, country club membership
     X No.
           Yes. Give specific
           information ..........


  Official Form 106A/B                                                                             Schedule A/B: Property                                                                   page       6
                     Case 1:19-bk-12110-SDR                                             Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                    Desc
                                                                                        Main Document Page 18 of 56
Debtor 1              Brian                               Matthew                             Hall                                          Case Number                 (If known)
                      First Name                          Middle Name                           Last Name



Part 8:          List the Totals of Each Part of this Form


                                                                                                                                                                                      $               0.00
55. Part 1: Total real estate, line 2......................................................................................................................................

56. Part 2: Total vehicles, line 5                                                                                       $                     9,500.00

57. Part 3: Total personal and household items, line 15                                                                  $                   $1,400.00

58. Part 4: Total financial assets, line 36                                                                              $                      $100.00

59. Part 5: Total business-related property, line 45                                                                     $                   $5,000.00

60. Part 6: Total farm- and fishing-related property, line 52                                                            $                          $0.00

61. Part 7: Total other property not listed, line 54                                                                +    $                          $0.00


62. Total personal property. Add lines 56 through 61 .....................                                               $                 $16,000.00 Copy personal property total               16,000.00
                                                                                                                                                                                     +$

63. Total of all property on Schedule A/B. Add line 55 + line 62. ....................................................................................                                $          16,000.00




   Official Form 106A/B                                                                                  Schedule A/B: Property                                                                     page     7
                       Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                               Desc
                                                                    Main Document Page 19 of 56
 Fill in this information to identify your case and this filing:

 Debtor 1              Brian                       Matthew              Hall
                       First Name                  Middle Name          Last Name

 Debtor 2              Cassandra                   Leigh                Boyd
 (Spouse, if filing)   First Name                  Middle Name          Last Name


 United States Bankruptcy Court for the:                   Eastern District of Tennessee
                                                                                             (State)
 Case Number
 (If known)
                                                                                                                                                              Check if this is an
                                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions -- such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds -- may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.



Part 1:            Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
         X      You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)




 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

      Brief description of the property and line on                Current value of the                Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                        portion you own
                                                                   Copy the value from                 Check only one box for each exemption.
                                                                   Schedule A/B

      Brief
                              .9mm and .22 Rifle                    $               300.00             X    $          300.00                       TCA § 26-2-103
      description:

      Line from                                                                                             100% of fair market value, up to
      Schedule A/B:                 10                                                                      any applicable statutory limit


      Brief
                              1996 Ford Ranger                      $               500.00             X    $          500.00                       TCA § 26-2-103
      description:

      Line from                                                                                             100% of fair market value, up to
      Schedule A/B:                 3                                                                       any applicable statutory limit


      Brief
                              2005 Nissan Armada                    $                 0.00             X    $         3,700.00                      TCA § 26-2-103
      description:

      Line from                                                                                             100% of fair market value, up to
      Schedule A/B:                 3                                                                       any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
       X      No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

                       No
                       Yes

   Official Form 106C                                                          Schedule C: The Property You Claim as Exempt                                           page   1 of    2
             Case 1:19-bk-12110-SDR                    Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                       Desc
                                                       Main Document Page 20 of 56
Debtor 1      Brian                      Matthew           Hall                         Case Number         (If known)
              First Name                 Middle Name         Last Name


Part 2:     Additional Page

    Brief description of the property and line on      Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
    Schedule A/B that lists this property              portion you own
                                                       Copy the value from        Check only one box for each exemption.
                                                       Schedule A/B

    Brief
                       2006 Dodge Durango              $            3,700.00       X    $        1,400.00                      TCA § 26-2-103
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:              3                                                        any applicable statutory limit


    Brief
                       clothing                        $                 200.00    X    $          200.00                      TCA § 26-2-104
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:           11                                                          any applicable statutory limit


    Brief
                       Electronics                     $                 150.00    X    $          150.00                      TCA § 26-2-103
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:              7                                                        any applicable statutory limit


    Brief
                       Household goods                 $                 750.00    X    $          750.00                      TCA § 26-2-103
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:              6                                                        any applicable statutory limit


    Brief
                       Netspend Card                   $                 100.00    X    $          100.00                      TCA § 26-2-103
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:           17                                                          any applicable statutory limit


    Brief
                       Tools                           $            5,000.00       X    $        3,100.00                      TCA § 26-2-103
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:           40                                                          any applicable statutory limit


    Brief
                       Tools                           $            5,000.00       X    $        1,900.00                      TCA § 26-2-111(4)
    description:

    Line from                                                                           100% of fair market value, up to
    Schedule A/B:           40                                                          any applicable statutory limit




  Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                  page   2 of    2
                       Case 1:19-bk-12110-SDR                          Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                               Desc
                                                                       Main Document Page 21 of 56
 Fill in this information to identify your case:

 Debtor 1              Brian                      Matthew                   Hall
                       First Name                 Middle Name               Last Name

 Debtor 2              Cassandra                  Leigh                     Boyd
 (Spouse, if filing)   First Name                 Middle Name               Last Name


 United States Bankruptcy Court for the:                  Eastern District of Tennessee
                                                                                              (State)
 Case Number
 (If known)
                                                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).
 1. Do any creditors have claims secured by your property?
                 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           X     Yes. Fill in all of the information below.

Part 1:            List All Secured Claims
                                                                                                                               Column A                  Column B                Column C
        List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
                                                                                                                               Amount of claim           Value of collateral     Unsecured
 2. each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much
                                                                                                                               Do not deduct the         that supports this      portion
        as possible, list the claims in alphabetical order according to the creditor's name.                                   value of collateral                               If any
                                                                                                                                                         claim
 2.1                                                            Describe the property that secures the claim:                  $          10,000.00 $              5,300.00 $             4,700.00
        Buy Here Pay Here USA
        Creditor's Name                                         2011 Chevy Cruze (already surrendered)
        201 Keith Street Box 35
        Number          Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                     Contingent
        Cleveland                       TN     37311                 Unliquidated
        City                         State   ZIP Code
                                                                     Disputed
    Who owes the debt? Check one.
               Debtor 1 only                                    Nature of lien. Check all that apply.
               Debtor 2 only                                     X   An agreement you made (such as mortgage or secured car
       X       Debtor 1 and Debtor 2 only                            loan)
                                                                     Statutory lien (such as tax lien, mechanic's lien)
               At least one of the debtors and another
                                                                     Judgment lien from a lawsuit
               Check if this claim relates to a
               community debt                                        Other (including a right to offset)

       Date debt was incurred                                   Last 4 digits of account number            n    a
 2.2                                                            Describe the property that secures the claim:                  $           2,300.00      $         3,700.00 $                 0.00
        Davis Auto
        Creditor's Name                                         2006 Dodge Durango
        115 Ward Street
        Number          Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                     Contingent
        Benton                          TN     37307                 Unliquidated
        City                         State   ZIP Code
                                                                     Disputed
    Who owes the debt? Check one.
               Debtor 1 only                                    Nature of lien. Check all that apply.
               Debtor 2 only                                     X   An agreement you made (such as mortgage or secured car
       X       Debtor 1 and Debtor 2 only                            loan)
                                                                     Statutory lien (such as tax lien, mechanic's lien)
               At least one of the debtors and another
                                                                     Judgment lien from a lawsuit
               Check if this claim relates to a
               community debt                                        Other (including a right to offset)

       Date debt was incurred                                   Last 4 digits of account number            n    a
   Add the dollar value of your entries in Column A on this page. Write that number here:                                          $                 12,300.00
   Official Form 106D                                                      Schedule D: Creditors Who Have Claims Secured by Property                                      page      1 of      2
                   Case 1:19-bk-12110-SDR                         Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                           Desc
                                                                  Main Document Page 22 of 56
Debtor 1            Brian                    Matthew                 Hall                              Case Number        (If known)
                    First Name               Middle Name               Last Name

2.3                                                        Describe the property that secures the claim:                    $            600.00    $       500.00 $       100.00
       Debra Geren
       Creditor's Name                                     1996 Ford Ranger
       Address???
       Number         Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
       City                        State   ZIP Code
                                                                Disputed
  Who owes the debt? Check one.
              Debtor 1 only                                Nature of lien. Check all that apply.
              Debtor 2 only                                 X   An agreement you made (such as mortgage or secured car
      X       Debtor 1 and Debtor 2 only                        loan)
                                                                Statutory lien (such as tax lien, mechanic's lien)
              At least one of the debtors and another
                                                                Judgment lien from a lawsuit
              Check if this claim relates to a
              community debt                                    Other (including a right to offset)

      Date debt was incurred                               Last 4 digits of account number
2.4                                                        Describe the property that secures the claim:                    $           1,700.00   $      5,400.00 $          0.00
       Superior Finance
       Creditor's Name                                     2005 Nissan Armada
       163 Stuart Rd. NE B2
       Number         Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                                Contingent
       Cleveland                      TN    37312               Unliquidated
       City                        State   ZIP Code
                                                                Disputed
  Who owes the debt? Check one.
              Debtor 1 only                                Nature of lien. Check all that apply.
              Debtor 2 only                                 X   An agreement you made (such as mortgage or secured car
      X       Debtor 1 and Debtor 2 only                        loan)
                                                                Statutory lien (such as tax lien, mechanic's lien)
              At least one of the debtors and another
                                                                Judgment lien from a lawsuit
              Check if this claim relates to a
              community debt                                    Other (including a right to offset)

      Date debt was incurred                               Last 4 digits of account number
2.5                                                        Describe the property that secures the claim:                    $          13,000.00   $         0.00 $     13,000.00
       The Coral Resorts
       Creditor's Name                                     Interest in Timeshare
       33 Office Park Rd #218
       Number         Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                                Contingent
       Hilton Head Island             SC    29928               Unliquidated
       City                        State   ZIP Code
                                                                Disputed
  Who owes the debt? Check one.
              Debtor 1 only                                Nature of lien. Check all that apply.
              Debtor 2 only                                 X   An agreement you made (such as mortgage or secured car
      X       Debtor 1 and Debtor 2 only                        loan)
                                                                Statutory lien (such as tax lien, mechanic's lien)
              At least one of the debtors and another
                                                                Judgment lien from a lawsuit
              Check if this claim relates to a
              community debt                                    Other (including a right to offset)

      Date debt was incurred                               Last 4 digits of account number




  Add the dollar value of your entries in Column A on this page. Write that number here:                                        $             15,300.00
  If this is the last page of your form, add the dollar value totals from all pages.
  Write that number here:                                                                                          $                          27,600.00
 Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                     page    2 of   2
                       Case 1:19-bk-12110-SDR                      Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                  Desc
                                                                   Main Document Page 23 of 56
 Fill in this information to identify your case:

 Debtor 1                Brian                   Matthew                Hall
                         First Name              Middle Name            Last Name

 Debtor 2                Cassandra               Leigh                  Boyd
 (Spouse, if filing)     First Name              Middle Name            Last Name


 United States Bankruptcy Court for the:                  Eastern District of Tennessee
                                                                                          (State)
 Case Number
 (If known)
                                                                                                                                                               Check if this is an
                                                                                                                                                               amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on                  Schedule A/B:
Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property . If more space is needed,
copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any
additional pages, write your name and case number (if known).

Part 1:            List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
                  No. Go to Part 2.
            X     Yes.
        List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each
 2.
        claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority
        amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill
        out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                         Total claim          Priority       Nonpriority
                                                                                                                                                              amount         amount

 2.1                                                                  Last 4 digits of account number                                $       8,000.00     $          0.00    $    8,000.00
         Internal Revenue Service
        Priority Creditor's Name
                                                                      When was the debt incurred?
         Post Office Box 7346
        Number            Street
                                                                      As of the date you file, the claim is: Check all that apply.

         Philadelphia                                                      Contingent
                                         PA    19101
        City                          State   ZIP Code                     Unliquidated

       Who incurred the debt? Check one.                                   Disputed
            Debtor 1 only
            Debtor 2 only                                            Type of PRIORITY unsecured claim:
        X Debtor 1 and Debtor 2 only                                       Domestic support obligations
                At least one of the debtors and another
                                                                           Taxes and certain other debts you owe the government
                Check if this claim is for a community debt
                                                                           Claims for death or personal injury while you were
       Is the claim subject to offset?                                     intoxicated
        X       No                                                    X Other. Specify        Taxes
                Yes.

 2.2                                                                  Last 4 digits of account number                                $           0.00     $          0.00    $           0.00
         Melinda Shipley
        Priority Creditor's Name
                                                                      When was the debt incurred?
         135 Mapleton Forest Drive NW
        Number            Street
                                                                      As of the date you file, the claim is: Check all that apply.

         Cleveland                                                         Contingent
                                         TN    37312
        City                          State   ZIP Code                     Unliquidated

       Who incurred the debt? Check one.                                   Disputed
            Debtor 1 only
            Debtor 2 only                                            Type of PRIORITY unsecured claim:
        X Debtor 1 and Debtor 2 only                                       Domestic support obligations
                At least one of the debtors and another
                                                                           Taxes and certain other debts you owe the government
                Check if this claim is for a community debt
                                                                           Claims for death or personal injury while you were
       Is the claim subject to offset?                                     intoxicated
        X       No                                                    X Other. Specify        recieves Child Support
                Yes.

   Official Form 106E/F                                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 page    1 of     9
                      Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                     Desc
                                                                   Main Document Page 24 of 56
Debtor 1              Brian                     Matthew                  Hall                               Case Number         (If known)
                      First Name                Middle Name                Last Name


2.3                                                                      Last 4 digits of account number                                $        4,000.00      $         0.00    $    4,000.00
        TN Dept of Human Services-Child Support
       Priority Creditor's Name
                                                                         When was the debt incurred?
        c/oTN Attorney General's Office
       Number           Street
        Bankruptcy Division                                              As of the date you file, the claim is: Check all that apply.

        Nashville                                                               Contingent
                                         TN    372020207
       City                           State   ZIP Code                          Unliquidated

      Who incurred the debt? Check one.                                         Disputed
           Debtor 1 only
           Debtor 2 only                                              Type of PRIORITY unsecured claim:
       X Debtor 1 and Debtor 2 only                                             Domestic support obligations
               At least one of the debtors and another
                                                                                Taxes and certain other debts you owe the government
               Check if this claim is for a community debt
                                                                                Claims for death or personal injury while you were
      Is the claim subject to offset?                                           intoxicated
       X       No                                                        X Other. Specify        Child Support Arreaars
               Yes.

Part 2:            List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
                 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           X     Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one priority
        unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If
        more than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than four priority unsecured claims fill out the Continuation
        Page of Part 2.

                                                                                                                                                                                Total claim

 4.1                                                                                            Last 4 digits of account number                                           $           7,200.00
        Advance Financial 24/7
        Nonpriority Creditor's Name
                                                                                                When was the debt incurred?
        1695 25th Street NW
        Number          Street

                                                                                                As of the date you file, the claim is: Check all that apply.
        Cleveland                                        TN       37311
                                                                                                     Contingent
        City                                       State      ZIP Code
                                                                                                     Unliquidated
      Who incurred the debt? Check one.
           Debtor 1 only                                                                             Disputed
           Debtor 2 only
                                                                                               Type of NONPRIORITY unsecured claim:
       X Debtor 1 and Debtor 2 only
               At least one of the debtors and another                                               Student Loans

               Check if this claim is for a community debt                                           Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
      Is the claim subject to offset?
                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
       X       No
               Yes                                                                              X Other. Specify       Personal loan

 4.2                                                                                            Last 4 digits of account number                                           $             900.00
        Cash Express
        Nonpriority Creditor's Name
                                                                                                When was the debt incurred?
        6176 US-411,
        Number          Street

                                                                                                As of the date you file, the claim is: Check all that apply.
        Benton                                           TN       37307
                                                                                                     Contingent
        City                                       State      ZIP Code
                                                                                                     Unliquidated
      Who incurred the debt? Check one.
           Debtor 1 only                                                                             Disputed
           Debtor 2 only
                                                                                               Type of NONPRIORITY unsecured claim:
       X Debtor 1 and Debtor 2 only
               At least one of the debtors and another                                               Student Loans

               Check if this claim is for a community debt                                           Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
      Is the claim subject to offset?
                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
       X       No
               Yes                                                                              X Other. Specify       Personal loan


  Official Form 106E/F                                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   page   2 of     9
                   Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                Main Document Page 25 of 56
Debtor 1           Brian                   Matthew                    Hall                         Case Number         (If known)
                   First Name              Middle Name                 Last Name


4.3                                                                                    Last 4 digits of account number                                          $           1,100.00
      Cleveland Utilities
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      P.O. Box 2730
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Cleveland                                   TN           37320
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Other

4.4                                                                                    Last 4 digits of account number                                          $           2,700.00
      Conns Financial
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      PO Box 815867
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Dallas                                      TX           752345867
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Other

4.5                                                                                    Last 4 digits of account number                                          $            900.00
      Covington Credit
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      c/o Southern Management Corp.
      Number         Street
      attn: Bankruptcy Department
                                                                                       As of the date you file, the claim is: Check all that apply.
      Greenville                                  SC           29602
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Personal loan




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                             page   3 of   9
                   Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                Main Document Page 26 of 56
Debtor 1           Brian                   Matthew                    Hall                         Case Number         (If known)
                   First Name              Middle Name                 Last Name


4.6                                                                                    Last 4 digits of account number                                          $           1,300.00
      Fingerhut
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      P.O. Box 166
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Newark                                      NY           071010166
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Credit card debt

4.7                                                                                    Last 4 digits of account number                                          $            200.00
      Jason D Nicholson DDS
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      6151 US-411
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Benton                                      TN           37307
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Medical debt

4.8                                                                                    Last 4 digits of account number                                          $            850.00
      Kohls
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      2602 East Springs Dr
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Madison                                     WI           53704
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Credit card debt




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                             page   4 of   9
                   Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                Main Document Page 27 of 56
Debtor 1           Brian                   Matthew                    Hall                         Case Number         (If known)
                   First Name              Middle Name                 Last Name


4.9                                                                                    Last 4 digits of account number                                          $            900.00
      Ocoee Utility District
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      5631 Waterlevel Hwy
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Cleveland                                   TN           37323
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Other

5.0                                                                                    Last 4 digits of account number                                          $           2,000.00
      Progressive Leasing
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      256 West Data Drive
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Draper                                      UT           84020
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Other

5.1                                                                                    Last 4 digits of account number                                          $           4,500.00
      Regions Bank
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      PO Box 10063
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Birmingham                                  AL           35202
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Personal loan




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                             page   5 of   9
                   Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                Main Document Page 28 of 56
Debtor 1           Brian                   Matthew                    Hall                         Case Number         (If known)
                   First Name              Middle Name                 Last Name


5.2                                                                                    Last 4 digits of account number                                          $           2,200.00
      Republic Finance Bankrutpcy Center
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      7535 Airways Blvd. Ste 210
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Southaven                                   MS           38671
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Personal loan

5.3                                                                                    Last 4 digits of account number                                          $          14,000.00
      Santander Consumer USA, Inc.
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      1601 Elm Street, Suite 800
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Dallas                                      TX           75201
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Deficiency - repo'd vehicle

5.4                                                                                    Last 4 digits of account number                                          $            900.00
      Security Finance- Central Bankruptcy
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      PO Box 1893
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Spartanburg                                 SC           29304
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Personal loan




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                             page   6 of   9
                   Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                Main Document Page 29 of 56
Debtor 1           Brian                   Matthew                    Hall                         Case Number         (If known)
                   First Name              Middle Name                 Last Name


5.5                                                                                    Last 4 digits of account number                                          $            550.00
      Sprint Corp. Attn: Bankruptcy Dept
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      P.O Box 7949
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Overland Park                               KS           66207
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Other

5.6                                                                                    Last 4 digits of account number                                          $           2,600.00
      Superior Finance
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      163 Stuart Rd. NE B2
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Cleveland                                   TN           37312
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Personal loan

5.7                                                                                    Last 4 digits of account number                                          $           1,100.00
      Target
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      c/o Weinstein & Riley, PS
      Number         Street
      2001 Western Ave., Ste. 400
                                                                                       As of the date you file, the claim is: Check all that apply.
      Seattle                                     WA           98121
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Credit card debt




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                             page   7 of   9
                   Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                              Desc
                                                                Main Document Page 30 of 56
Debtor 1           Brian                   Matthew                    Hall                         Case Number         (If known)
                   First Name              Middle Name                 Last Name


5.8                                                                                    Last 4 digits of account number                                          $            800.00
      Victoria'a Secret
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      PO Box 182789
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Columbus                                    GA           43218
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Credit card debt




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                             page   8 of   9
               Case 1:19-bk-12110-SDR                          Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                 Desc
                                                               Main Document Page 31 of 56
Debtor 1       Brian                        Matthew                Hall                           Case Number       (If known)
               First Name                   Middle Name              Last Name

Part 4:     Add the Amounts for Each Type of Unsecured Claim

 6.   Total the amounts of certain types of unsecured claims. This information is for statistical reproting purposes only. 28 U.S.C. § 159.
      Add the amounts for each type of unsecured claim.




                                                                                                      Total claim



                       6a. Domestic support obligations                                     6a.       $                          0.00
Total claims
from Part 1
                    6b. Taxes and certain other debts you owe the                           6b.       $                          0.00
                            government

                    6c. Claims for death or personal injury while you were                  6c.       $                          0.00
                            intoxicated

                    6d. Other. Add all other priority unsecured claims.                     6d. + $                         12,000.00
                            Write that amount here.



                    6e. Total. Add lines 6a through 6d.                                     6e.       $                     12,000.00




                                                                                                      Total claim


                    6f. Student loans                                                       6f.       $                          0.00
Total claims
from Part 2         6g. Obligations arising out of a separation agreement
                            or divorce that you did not report as priority claims
                                                                                            6g.       $                          0.00


                    6h. Debts to pension or profit-sharing plans, and other                 6h.       $                          0.00
                            similar debts


                    6i.     Other. Add all other nonpriority unsecured claims.              6i.     + $                     44,700.00
                            Write that amount here.



                    6j.     Total. Add lines 6f through 6i.                                 6j.       $                     44,700.00




  Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                            page   9 of   9
                       Case 1:19-bk-12110-SDR                      Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                             Desc
                                                                   Main Document Page 32 of 56
 Fill in this information to identify your case:

 Debtor 1              Brian                  Matthew                   Hall
                       First Name             Middle Name               Last Name

 Debtor 2              Cassandra              Leigh                     Boyd
 (Spouse, if filing)   First Name             Middle Name               Last Name


 United States Bankruptcy Court for the:              Eastern District of Tennessee
                                                                                         (State)
 Case Number
 (If known)
                                                                                                                                                           Check if this is an
                                                                                                                                                           amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write
your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
     X No. Check this box and file this form with the court with your other schedules. You have nothing else to report ont his form.
                Yes. Filll in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).


 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example,
       rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.




       Person or campany with whom you have the contract or lease                                            State what the contract or lease is for



 2.1
        Name


        Number                      Street


        City                                         State       ZIP Code




  Official Form 106G                                                 Schedule G: Executory Contracts and Unexpired Leases                                           page   1 of    1
                       Case 1:19-bk-12110-SDR                            Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                  Desc
                                                                         Main Document Page 33 of 56
 Fill in this information to identify your case:

 Debtor 1              Brian                      Matthew                        Hall
                       First Name                 Middle Name                    Last Name

 Debtor 2              Cassandra                  Leigh                          Boyd
 (Spouse, if filing)   First Name                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                   Eastern District of Tennessee
                                                                                                  (State)
 Case Number
 (If known)
                                                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and
number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case
number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
     X No
               Yes

 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
      California, Idaho, Louisiana, Nevada, New Mexico, Peurto Rico, Texas, Washington, and Wisconsin.)
        X      No. Go to line 3.
               Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                X      No
                       Yes. In which community state or territory did you live?                                 . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent



                       Number          Street


                       City                                     State               Zip Code



 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D
      (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or
      Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                               Column 2: The creditor to whom you owe the debt

                                                                                                                             Check all schedules that apply:

3.1                                                                                                                           Schedule D, line
        Name
                                                                                                                              Schedule E/F, Line

        Number                      Street                                                                                    Schedule G, Line

        City                                                     State                       ZIP Code




   Official Form 106H                                                                   Schedule H: Your Codebtors                                                         page   1 of    1
           Case 1:19-bk-12110-SDR                           Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                              Desc
                                                            Main Document Page 34 of 56

  Fill in this information to identify your case:

  Debtor 1               Brian                Matthew                    Hall
                         First Name           Middle Name                Last Name

  Debtor 2               Cassandra            Leigh                      Boyd
  (Spouse, if filing)    First Name           Middle Name                Last Name


  United States Bankruptcy Court for the:            Eastern District of Tennessee
  Case Number
  (If known)                                                                                                             Check if this is:

                                                                                                                              An amended filing
                                                                                                                              A supplement showing post-petition
Official Form 106I                                                                                                            chapter 13 income as of the following date:


Schedule I: Your Income                                                                                                           MM / DD / YYYY
                                                                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying
correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are
separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to
this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



 Part 1:                Describe Employment

    Fill in your employment                                                          Debtor 1                                                  Debtor 2 or non-filing spouse
    information.

    If you have more than one job,
    attach a separate page with                    Employment status               X      Employed                                              X      Employed
    information about additional                                                          Not employed                                                 Not employed
    employers.

    Include part-time, seasonal, or
    self-employed work.                            Occupation

    Occupation may include student
    or homemaker, if it applies.
                                                   Employer's name                 H & H Construction                                          Sport Clips Haircuts of Cleveland

                                                   Employer's address                                                                          4462 Frontage Rd NW




                                                                                                                                               Cleveland, TN 37312
                                                                                       City          State         ZIP Code                     City            State     ZIP Code


                                            How long employed there?

 Part 2:                Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

                                                                                                                   For Debtor 1           For Debtor 2 or
                                                                                                                                          non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.                     2.        $                  0.00     $             1,899.75
 3. Estimate and list monthly overtime pay.                                                          3.      + $                  0.00   + $                 0.00
 4. Calculate gross income. Add line 2 + line 3.                                                     4.        $                  0.00     $            1,899.75


Official Form 106I                                                         Schedule I: Your Income                                                                           page 1
           Case 1:19-bk-12110-SDR                                                      Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                          Desc
                                                                                       Main Document Page 35 of 56
Debtor 1         Brian                                          Matthew                          Hall                                  Case Number      (If known)
                 First Name                                     Middle Name                      Last Name


                                                                                                                                              For Debtor 1              For Debtor 2 or
                                                                                                                                                                        non-filing spouse
   Copy line 4 here ................................................................................................               4.     $                  0.00       $           1,899.75

5. List all payroll deductions:
   5a. Tax, Medicare, and Social Security deductions                                                                              5a.     $              0.00           $            209.15
   5b. Mandatory contributions for retirement plans                                                                               5b.     $              0.00           $               0.00
   5c. Voluntary contributions for retirement plans                                                                               5c.     $              0.00           $               0.00
   5d. Required repayments of retirement fund loans                                                                               5d.     $              0.00           $               0.00
   5e. Insurance                                                                                                                  5e.     $              0.00           $               0.00
   5f. Domestic support obligations                                                                                               5f.     $              0.00           $               0.00
   5g. Union dues                                                                                                                 5g.     $              0.00           $               0.00
   5h. Other deductions. Specify:                                                                                                 5h.     $              0.00           $               0.00


6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f + 5g + 5h.                                                   6.      $              0.00           $           $209.15
7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                            7.      $              0.00           $          1,690.60

8. List all other income regularly received:
   8a. Net income from rental property and from operating a business,
       profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
         monthly net income.                                                                                                      8a.     $          2,000.00           $               0.00
   8b. Interest and dividends                                                                                                     8b.     $              0.00           $               0.00
   8c. Family support payments that you, a non-filing spouse, or a dependent
       regularly receive
       Include alimony, spousal support, child support, maintenance, divorce
       settlement, and property settlement.                                                                                       8c.     $              0.00           $               0.00
   8d. Unemployment compensation                                                                                                  8d.     $              0.00           $               0.00
   8e. Social security                                                                                                            8e.     $              0.00           $               0.00
   8f. Other government assistance that you regularly receive
       Include cash assistance and the value (if known) of any non-cash assistance
       that you receive, such as food stamps (benefits under the Supplemental
       Nutrition Assistance Program) or housing subsidies.
       Specify:                                                                                                                   8f.     $              0.00           $               0.00
   8g. Pension or retirement income                                                                                               8g.     $              0.00           $               0.00
   8h. Other monthly income. Specify:                                                                                             8h. + $                0.00 + $                       0.00
                                                                                                                                                         0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                                          9. $               2,000.00              $           0.00

10. Calculate monthly income. Add line 7 +line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 1                                                  10. $               2,000.00      +       $       1,690.60      =            $3,690.60
11. State all other regular contributions to the expenses that you list in Schedule J.
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
   other friends or relatives.
   Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
   Specify:                                                                                                                                                                                 11. + $                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
   Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                                       12.                   3,690.60
                                                                                                                                                                                                      Combined
                                                                                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     X No.
         Yes. Explain:

Official Form 106I                                                                                           Schedule I: Your Income                                                                     page 2
               Case 1:19-bk-12110-SDR                               Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                          Desc
                                                                    Main Document Page 36 of 56


  Fill in this information to identify your case:

  Debtor 1              Brian                    Matthew                      Hall
                        First Name               Middle Name                  Last Name                           Check if this is:
  Debtor 2              Cassandra                Leigh                        Boyd
                                                                                                                      An amended filing
  (Spouse, if filing)   First Name               Middle Name                  Last Name

                                                                                                                      A supplement showing post-petition chapter 13
  United States Bankruptcy Court for the:               Eastern District of Tennessee                                 income as of the following date:
  Case Number
  (If known)
                                                                                                                        MM / DD / YYYY


 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                 12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
 If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known).
 Answer every question.


 Part 1:                Describe Your Household

 1. Is this a joint case?

              No. Go to line 2.
       X      Yes. Does Debtor 2 live in a separate household?

                         X    No.
                              Yes. Debtor 2 must file a separate Schedule J.

 2. Do you have dependents?                                    No
                                                                                                        Depedent's relationship to          Dependent's   Does dependent live
      Do not list Debtor 1 and                           X     Yes. Fill out this information for       Debtor 1 or Debtor 2                age           with you?
      Debtor 2.                                                each dependent........................
                                                                                                                                                                  No
      Do not state the dependents'                                                                      Daughter                            4 Years
                                                                                                                                                            X     Yes
      names.
                                                                                                                                                                  No
                                                                                                        5 years                             Son
                                                                                                                                                            X Yes
                                                                                                                                                                  No
                                                                                                                                                                  Yes
                                                                                                                                                                  No
                                                                                                                                                                  Yes
                                                                                                                                                                  No
                                                                                                                                                                  Yes

 3. Do your expenses include                                   No
                                                         X
    expenses of people other than
    yourself and your dependents?                              Yes

 Part 2:                Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses
 as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.


 Include expenses paid for with non-cash government assistance if you know the value
 of such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                                         Your expenses

 4.   The rental or home ownership expenses for your residence. Include first mortgage payments and any
      rent for the ground or lot.                                                                                                     4.      $                 $800.00
      If not included in line 4:
                                                                                                                                      4a.     $                   $0.00
      4a. Real estate taxes

                                                                                                                                      4b.     $                   $0.00
      4b. Property, homeowner's, or renter's insurance

                                                                                                                                      4c.     $                   $0.00
      4c. Home maintenance, repair, and upkeep expenses

      4d. Homeowner's association or condominium dues                                                                                 4d.     $                   $0.00


Official Form 106J                                                                ScheduleJ: Your Expenses                                                                page     1
           Case 1:19-bk-12110-SDR                   Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                     Desc
                                                    Main Document Page 37 of 56
Debtor 1     Brian                    Matthew           Hall                            Case Number   (If known)
             First Name               Middle Name       Last Name



                                                                                                                             Your expenses


 5.   Additional mortgage payments for your residence, such as home equity                                               $                     0.00
                                                                                                                   5.

 6.   Utilities:
      6a. Electricity, heat, natural gas                                                                           6a.   $                   220.00
                                                                                                                   6b.   $                    60.00
      6b. Water, sewer, garbage collection
      6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.   $                   250.00
      6d. Other. Specify:                                                                                          6d.   $                     0.00


 7.   Food and housekeeping supplies                                                                               7.    $                   750.00
 8.   Childcare and children's education costs                                                                     8.    $                   200.00
 9.   Clothing, laundry, and dry cleaning                                                                          9.    $                     0.00
 10. Personal care products and services                                                                           10.   $                   100.00
 11. Medical and dental expenses                                                                                   11.   $                   100.00
 12. Transportation. Include gas, maintenance, bus or train fare.                                                  12.   $                   250.00
      Do not include car payments.
                                                                                                                   13.   $                     0.00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books
 14. Charitable contributions and religious donations
                                                                                                                   14.   $                     0.00

 15. Insurance.
      Do not include car payments insurance deducted from your pay or included in lines 4 or 20.
      15a. Life Insurance                                                                                          15a. $                      0.00
      15b. Health Insurance                                                                                        15b. $                      0.00
      15c. Vehicle Insurance                                                                                       15c. $                    279.00
      15d. Other Insurance. Specify:                                                                               15d. $                      0.00


 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

      Specify:                                                                                                     16.   $                     0.00

 17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                              17a. $                    325.00
      17b. Car payments for Vehicle 2                                                                              17b. $                    280.00
      17c. Other. Specify:      Ford Ranger                                                                        17c. $                     50.00
      17d. Other. Specify:                                                                                         17d. $                      0.00

 18. Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).                              18.   $                     0.00

 19. Other payments you make to support others who do not live with you.
                                                                                                                   19.   $                     0.00
      Specify:

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income

      20a. Mortgages on other property                                                                             20a. $                      0.00
      20b. Real estate taxes                                                                                       20b. $                      0.00
      20c. Property, homeowner's, or renter's insurance                                                            20c. $                      0.00
      20d. Maintenance, repair, and upkeep expenses                                                                20d. $                      0.00
      20e. Homeowner's association or condominium dues                                                             20e. $                      0.00




Official Form 106J                                                  ScheduleJ: Your Expenses                                                          page   2
            Case 1:19-bk-12110-SDR                      Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                           Desc
                                                        Main Document Page 38 of 56

 Debtor 1    Brian                        Matthew         Hall                            Case Number   (If known)
             First Name                   Middle Name     Last Name




 21. Other. Specify:                                                                                                 21.    +$       0.00



 22. Calculate your monthly expenses.
                                                                                                                                 3,664.00
      22a. Add lines 4 through 21.
      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                                          0.00
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                22.     $   3,664.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                              23a.    $   3,690.60

      23b. Copy your monthly expenses from line 22 above.                                                            23b.   -$   3,664.00

      23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                                   23c.    $     26.60




 23. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       X No
                          Explain here:
            Yes




Official Form 106J                                                    ScheduleJ: Your Expenses                                              page   3
                  Case 1:19-bk-12110-SDR                                                Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                                     Desc
                                                                                        Main Document Page 39 of 56

 Fill in this information to identify your case:

 Debtor 1                 Brian                                            Matthew                                  Hall
                          First Name                                         Middle Name                               Last Name

 Debtor 2                 Cassandra                                        Leigh                                    Boyd
 (Spouse, if filing)       First Name                                         Middle Name                              Last Name

 United States Bankruptcy Court for the:                                  Eastern District of Tennessee
                                                                                                                          (State)
 Case Number                                                                                                                                                                                        Check if this is an
                             (If known)                                                                                                                                                             amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:               Summarize Your Assets


                                                                                                                                                                                                 Your assets
                                                                                                                                                                                                 Value of what you own
1.    Schedule A/B: Property (Official Form 106A/B)

      1a. Copy line 55, Total real estate, from Schedule A/B ..........................................................................................................................              $               0.00


       1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................................                    $         16,000.00


       1c. Copy line 63, Total of all property on Schedule A/B ........................................................................................................................              $         16,000.00



 Part 2:                Summarize Your Liabilities


                                                                                                                                                                                                  Your liabilities
                                                                                                                                                                                                  Amount you owe
2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ..........                                                                 $         27,600.00


3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                     $         12,000.00
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................................

       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ......................................                                                      $         44,700.00


                                                                                                                                                                        Your total liabilities       $         84,300.00



 Part 3:               Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 106I)
       Copy your combined monthly income from line 12 of Schedule I........................................................................................                                          $          3,690.60

 5. Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22C of Schedule J..................................................................................                                                      $          3,664.00




Official Form 106Sum                                           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                   page     1 of    2
              Case 1:19-bk-12110-SDR                           Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                           Desc
                                                               Main Document Page 40 of 56
Debtor 1           Brian                    Matthew                Hall                                       Case Number      (If known)
                   First Name               Middle Name               Last Name

Part 4:            Answer These Questions for Administrative and Statistical Records

6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?

             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       X     Yes



 7. What kind of debt do you have?

       X     Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarilly for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.




 8.    From the Statement of Your Current Monthly Income. Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                         $          3,521.00




 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                     Total claim


           From Part 4 on Schedule E/F, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                                $                    $0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                       $                    $0.00


       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                             $                    $0.00


       9d. Student loans. (Copy line 6f.)                                                                              $                    $0.00


       9e. Obligations arising out of a separation agreement or divorce that you did not report as                     $                    $0.00
             priority claims. (Copy line 6g.)


       9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                     +$                      $0.00



       9g. Total. Add lines 9a through 9f.                                                                             $                    $0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                              page    2 of      2
                 Case 1:19-bk-12110-SDR                     Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                Desc
                                                            Main Document Page 41 of 56
 Fill in this information to identify your case:

 Debtor 1               Brian              Matthew                Hall
                        First Name         Middle Name            Last Name

 Debtor 2               Cassandra          Leigh                  Boyd
 (Spouse, if filing)    First Name         Middle Name            Last Name


 United States Bankruptcy Court for the:           Eastern District of Tennessee
 Case Number
 (If known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing



Official Form 106Dec

Declaration About an Individual Debtor's Schedules                                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                       Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

    X     No
          Yes.         Name of person                                                          . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                Signature (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that
   they are true and correct.




    û      /s/ Brian Matthew Hall
                                                                              û   /s/ Cassandra Leigh Boyd
           Signature of Debtor 1                                                  Signature of Debtor 2

           Date         05/21/2019                                                Date 05/21/2019
                        MM / DD / YYYY                                                   MM / DD / YYYY
                 Case 1:19-bk-12110-SDR                          Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                   Desc
                                                                 Main Document Page 42 of 56


 Fill in this information to identify your case and this filing:

 Debtor 1              Brian                    Matthew                 Hall
                       First Name               Middle Name             Last Name

 Debtor 2              Cassandra                Leigh                   Boyd
 (Spouse, if filing)   First Name               Middle Name             Last Name


 United States Bankruptcy Court for the:                Eastern District of Tennessee
                                                                                         (State)
 Case Number
 (If known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.



Part 1:            Give Details About Your Marital Status and Where You Lived Before

 1. What is your current marital status?
     X Married
                Not married




 2. During the last 3 years, have you lived anywhere other than where you live now?
                No
         X      Yes. List all the places you have lived in the last 3 years. Do not include where you live now.


                   Debtor 1:                                              Dates Debtor 1           Debtor 2:                                      Dates Debtor 2
                                                                          lived there                                                             lived there

                                                                                                    X      Same as Debtor 1                            Same as Debtor 1

                 912 Hwy 163                                             From July 2017             912 Hwy 163                                  From
                Number        Street                                                               Number       Street
                                                                         To     October 2018                                                      To



                 Calhoun                   TN                                                       Calhoun                     TN
                City                   State        ZIP Code                                        City                      State   ZIP Code

                                                                                                    X      Same as Debtor 1                            Same as Debtor 1

                 667 Penhook Road                                        From September 2016 667 Penhook Road                                    From
                Number        Street                                                               Number       Street
                                                                         To     July 2017                                                         To



                 Calhoun                   TN          37309                                        Calhoun                     TN    37309
                City                   State        ZIP Code                                        City                      State   ZIP Code




  Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page     1
               Case 1:19-bk-12110-SDR                            Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                 Desc
                                                                 Main Document Page 43 of 56
Debtor 1              Brian                    Matthew                 Hall                                Case Number        (If known)
                      First Name               Middle Name                Last Name


                                                                                                    X      Same as Debtor 1                                         Same as Debtor 1

                4699 Hwy 411                                              From April 2015           4699 Hwy 411                                               From
               Number         Street                                                                Number      Street
                                                                          To       September 2017                                                              To



                Cleveland                 TN                                                        Cleveland                   TN
               City                    State        ZIP Code                                        City                      State        ZIP Code



3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
   and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
    X      No
           Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Part 2:          Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
   Fill in the totall amount of income you received from all jobs and all businesses, including part-time activities.
   If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
          No
    X Yes. Fill in the details.
                                                                  Debtor 1:                                               Debtor 2:

                                                                 Sources of Income           Gross Income                Sources of Income             Gross Income
                                                                 Check all that apply.       (before deductions and      Check all that apply.         (before deductions and
                                                                                             exclusions)                                               exclusions)


     From January 1 of current year until                            Wages, commissions,                                 X      Wages, commissions,
                                                                     bonuses, tips            $              7,200.00           bonuses, tips          $              6,548.61
     the date you filed for bankruptcy:
                                                                 X   Operating a business                                       Operating a business


     For last calendar year:                                         Wages, commissions,                                 X      Wages, commissions,
                                                                     bonuses, tips            $             38,000.00           bonuses, tips          $            18,658.00

     (January 1 to December 31, 2018)                            X   Operating a business                                       Operating a business


     For the calendar year before that:                              Wages, commissions,                                 X      Wages, commissions,
                                                                     bonuses, tips            $             38,000.00           bonuses, tips          $            17,125.00

     (January 1 to December 31, 2017)                            X   Operating a business                                       Operating a business


5. Did you receive any other income during this year or the two previous calendar years?
   Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other
   public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are
   filing a joint case and you have income that you received together, list it only once under Debtor 1.

   List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          No
    X Yes. Fill in the details.
                                                                  Debtor 1:                                               Debtor 2:

                                                                 Sources of Income           Gross Income                Sources of Income             Gross Income
                                                                 Describe below.             (before deductions and      Describe below.               (before deductions and
                                                                                             exclusions)                                               exclusions)


     For last calendar year:                                                                  $                                                        $
                                                                                                                0.00     Food Stamps                                4,521.00
     (January 1 to December 31, 2,018)




  Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page   2
             Case 1:19-bk-12110-SDR                                Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                        Desc
                                                                   Main Document Page 44 of 56
Debtor 1         Brian                        Matthew                  Hall                           Case Number            (If known)
                 First Name                   Middle Name               Last Name



Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred
                 by an individual primarily for a personal, family, or household purpose."
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total
                           amount you paid that creditor. Do not include payments for domestic support obligations, such as child
                           support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                 * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

    X Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                 X Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                              creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                              Also, do not include payments to an attorney for this bankruptcy case.


                                                                              Dates of     Total amount paid             Amount you still owe        Was this payment for...
                                                                              payment

                                                                                                                                                         Mortgage
                         Buy Here Pay Here                                     Nov 2018     $                  1440      $                0.00
                         Creditor's Name                                                                                                             X   Car

                                                                               Dec 2018                                                                  Credit card
                         Number      Street
                                                                                                                                                         Loan repayment
                                                                                Jan 2019
                                                                                                                                                         Suppliers or vendors

                                                                                                                                                         Other
                         City                 State         ZIP Code




7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
    including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
    support and alimony.

     X No

           Yes. List all payments to an insider.

                                                                              Dates of     Total amount               Amount you still     Reason for this payment
                                                                              payment      paid                       owe


8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
    insider?
    Include payments on debts guaranteed or cosigned by an insider.

     X No

           Yes. List all payments that benefited an insider.
                                                                              Dates of     Total amount               Amount you still     Reason for this payment
                                                                              payment      paid                       owe




  Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page   3
             Case 1:19-bk-12110-SDR                              Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                          Desc
                                                                 Main Document Page 45 of 56
Debtor 1         Brian                         Matthew                 Hall                                  Case Number              (If known)
                 First Name                    Middle Name               Last Name



Part 4:         Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
   List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and
   contract disputes.

          No.
     X Yes. Fill in the details.
                                                                  Nature of the case                             Court or agency                                 Status of the case

                                                                                                                 Polk Co. General Sessions                                Pending
                                                                                                                 Court Name
                                                                                                                                                                          On appeal
           Case title     Republic Finance v. Brian
                          Hall                                                                                   Number          Street
                                                                                                                                                                     X    Concluded



           Case number         Republic Finance
                                                                                                                 City                     State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
   Check all that apply and fill in the details below.



          No. Go to line 11

    X Yes. Fill in the information below.

                                                                              Describe the property                                                Date          Value of the property

                                                                              2017 Nissan Altima
                 Santander                                                                                                                         November 2018 $       0.00
                 Creditor's Name



                 Number       Street
                                                                               Explain what happened

                                                                                X    Property was repossessed.

                                                                                     Property was foreclosed.

                                                                                     Property was garnished.
                 City                  State        ZIP Code
                                                                                     Property was attached, seized, or levied.



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts
   or refuse to make a payment because you owed a debt?

    X No

          Yes. Fill in the details.

                                                                                                                                                   Date action
                                                                     Describe the action the creditor took                                                           Amount
                                                                                                                                                   was taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
   creditors, a court-appointed receiver, a custodian, or another official?

    X No

          Yes




  Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                           page   4
             Case 1:19-bk-12110-SDR                             Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                      Desc
                                                                Main Document Page 46 of 56
Debtor 1         Brian                      Matthew                     Hall                                 Case Number          (If known)
                 First Name                 Middle Name                    Last Name




Part 5:       List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    X No

          Yes. Fill in the details for each gift.


          Gifts with a total value of more than $600                                                                                           Dates you gave
                                                                      Describe the gifts                                                                            Value
          per person                                                                                                                           the gifts


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    X No

          Yes. Fill in the details for each gift or contribution.


          Gifts or contributions to charities                                                                                                  Date you
                                                                      Describe what you contributed                                                                 Value
          that total more than $600                                                                                                            contributed


Part 6:       List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or
    gambling?

     X No

          Yes. Fill in the details.


          Describe the property you lost and how                    Describe any insurance coverage for the loss                                Date of your loss     Value of property
          the loss occurred                                         Include the amount that insurance has paid. List pending insurance                                lost
                                                                    claims on line 33 of Schedule A/B: Property.




  Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                          page    5
                 Case 1:19-bk-12110-SDR                       Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                               Desc
                                                              Main Document Page 47 of 56
Debtor 1           Brian                  Matthew                   Hall                             Case Number      (If known)
                   First Name             Middle Name                 Last Name




Part 7:          List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted
    about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy .

          No

    X Yes. Fill in the details.
                                                                                                                                   Date payment or
                                                                  Description and value of any property transferred                                        Amount of payment
                                                                                                                                   transfer was made

           Richard Banks & Associates                            (see disclosure)
          Person Who Was Paid                                                                                                                          $
           P.O. Box 1515
          Number       Street                                                                                                                          $ 0.00




           Cleveland              TN       37364
          City                  State   ZIP Code


          Email or website address


          Person Who Made the Payment, if Not You

           Stand Sure
          Person Who Was Paid                                                                                                                          $ $45.00

          Number       Street                                                                                                                          $




          City                  State   ZIP Code


          Email or website address


          Person Who Made the Payment, if Not You


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised
    to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

     X No

          Yes. Fill in the details.
                                                                                                                                   Date payment or
                                                                  Description and value of any property transferred                                         Amount of payment
                                                                                                                                   transfer was made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in
    the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.

     X No

          Yes. Fill in the details.
                                                                 Description and value of property         Describe any property or payments received             Date transfer
                                                                 transferred                               or debts paid in exchange                              was made




  Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page      6
                 Case 1:19-bk-12110-SDR                        Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                 Desc
                                                               Main Document Page 48 of 56
Debtor 1           Brian                    Matthew                     Hall                          Case Number           (If known)
                   First Name               Middle Name                  Last Name


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
   beneficiary? (These are often called asset-protection devices.)

    X No

           Yes. Fill in the details.
                                                                  Description and value of property transferred                                                        Date transfer
                                                                                                                                                                       was made


Part 8:          List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
   sold, moved, or transferred?
   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
   houses, pension funds, cooperatives, associations, and other financial institutions.

           No

    X Yes. Fill in the details.
                                                               Last 4 digits of account number             Type of account or       Date account was          Last balance before
                                                                                                           instrument               closed, sold, moved, or   closing or transfer
                                                                                                                                    transferred

          Regions
          Name of Financial Institution                                 XXXX-                               X   Checking                 January 2019          $   0
                                                                                                                Savings
          Number      Street
                                                                                                                Money market

                                                                                                                Brokerage

                                                                                                                Other


          City                  State     ZIP Code



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or
   other valuables?

    X No

           Yes. Fill in the details.                                                                                                                                Do you still
                                                                  Who else had access to it?                       Describe the contents
                                                                                                                                                                    have it?


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
           No

    X Yes. Fill in the details.
                                                                  Who else has or had access to it?                Describe the contents                            Do you still
                                                                                                                                                                    have it?

          Ocoee Storage                                                                                             miscellaneous household items                           No
          Name of Storage Facility                               Name
                                                                                                                                                                        X Yes.
          4980 US-411
          Number      Street                                     Number        Street




          Benton                     TN     37307
          City                  State     ZIP Code               City                   State   ZIP Code



Part 9:          Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in
    trust for someone.

     X No

           Yes. Fill in the details.
                                                                   Where is the property?                           Describe the property                           Value


  Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page      7
                  Case 1:19-bk-12110-SDR                          Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                             Desc
                                                                  Main Document Page 49 of 56
 Debtor 1           Brian                       Matthew                 Hall                              Case Number       (If known)
                    First Name                  Middle Name               Last Name


Part 10:          Give Details About Environmenetal Information

For the purpose of Part 10, the following definitions apply:
    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
    statutes or regulations controlling the cleanup of these substances, wastes, or material.

    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or
    used to own, operate, or utilize it, including disposal sites.

    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
    hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     X No

           Yes. Fill in the details.
                                                                     Governmental unit                              Environmental law, if you know it                Date of notice


25. Have you notified any governmental unit of any release of hazardous material?

     X No

           Yes. Fill in the details.
                                                                     Governmental unit                              Environmental law, if you know it               Date of notice


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     X No

           Yes. Fill in the details.                                                                                                                                 Status of the
                                                                     Court or agency                                Nature of the case                               case


Part 11:          Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            X A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                   A member of a limited liability company (LLC) or limited liability partnership (LLP)

                   A partner in a partnership

                   An officer, director, or managing executive of a corporation

                   An owner of at least 5% of the voting or equity securities of a porporation.


           No. None of the above applies. Go to Part 12.

     X Yes. Check all that apply above and fill in the details below for each business.

                                                                      Describe the nature of the business                      Employer Identification number
                                                                                                                               Do not include Social Security Number or ITIN.
            H & H Construction                                       Construction
           Business Name                                                                                                        EIN:            -

           Number       Street

                                                                       Name of accountant or bookkeeper                        Dates business existed

                                                                     Brian Hall
                                                                                                                               From      2009        To   present

           City                  State      ZIP Code




  Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page      8
              Case 1:19-bk-12110-SDR                           Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                             Desc
                                                               Main Document Page 50 of 56
Debtor 1         Brian                       Matthew                 Hall                              Case Number     (If known)
                 First Name                  Middle Name               Last Name



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

    X No

           Yes. Fill in the details below.                             Date issued


Part 12:     Sign Below

   I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
   are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in
   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
   18 U.S.C. §§ 152, 1341, 1519, and 3571.




    û /s/ Brian Matthew Hall                                                       û /s/ Cassandra Leigh Boyd
        Signature of Debtor 1                                                         Signature of Debtor 2

        Date     05/21/2019                                                           Date   05/21/2019


   Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    X      No
           Yes


   Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    X      No
           Yes. Name of person                                                                                    . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                     Declaration, and Signature (Official Form 119).




  Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page   9
Case 1:19-bk-12110-SDR   Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49   Desc
                         Main Document Page 51 of 56


                          Advance Financial 24/7
                          1695 25th Street NW
                          Cleveland, TN 37311


                          Buy Here Pay Here USA
                          201 Keith Street Box 35
                          Cleveland, TN 37311


                          Cash Express
                          6176 US-411,
                          Benton, TN 37307


                          Cleveland Utilities
                          P.O. Box 2730
                          Cleveland, TN 37320


                          Conns Financial
                          PO Box 815867
                          Dallas, TX 75234-5867


                          Covington Credit
                          c/o Southern Management Corp.
                          attn: Bankruptcy Department
                          P.O. Box 1947
                          Greenville, SC 29602


                          Davis Auto
                          115 Ward Street
                          Benton, TN 37307


                          Debra Geren
                          Address???


                          Fingerhut
                          P.O. Box 166
                          Newark, NY 07101-0166


                          Internal Revenue Service
                          Post Office Box 7346
                          Philadelphia, PA 19101
Case 1:19-bk-12110-SDR   Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49   Desc
                         Main Document Page 52 of 56


                          Jason D Nicholson DDS
                          6151 US-411
                          Benton, TN 37307


                          Kohls
                          2602 East Springs Dr
                          Madison, WI 53704


                          Melinda Shipley
                          135 Mapleton Forest Drive NW
                          Cleveland, TN 37312


                          Ocoee Utility District
                          5631 Waterlevel Hwy
                          Cleveland, TN 37323


                          Progressive Leasing
                          256 West Data Drive
                          Draper, UT 84020


                          Regions Bank
                          PO Box 10063
                          Birmingham, AL 35202


                          Republic Finance Bankrutpcy Center
                          7535 Airways Blvd. Ste 210
                          Southaven, MS 38671


                          Santander Consumer USA, Inc.
                          1601 Elm Street, Suite 800
                          Dallas, TX 75201


                          Security Finance- Central Bankruptcy
                          PO Box 1893
                          Spartanburg, SC 29304


                          Sprint Corp. Attn: Bankruptcy Dept
                          P.O Box 7949
                          Overland Park, KS 66207


                          Superior Finance
                          163 Stuart Rd. NE B2
                          Cleveland, TN 37312
Case 1:19-bk-12110-SDR   Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49   Desc
                         Main Document Page 53 of 56


                          Target
                          c/o Weinstein & Riley, PS
                          2001 Western Ave., Ste. 400
                          Seattle, WA 98121


                          The Coral Resorts
                          33 Office Park Rd #218
                          Hilton Head Island, SC 29928


                          TN Dept of Human Services-Child Support
                          c/oTN Attorney General's Office
                          Bankruptcy Division
                          PO Box 20207
                          Nashville, TN 37202-0207


                          Victoria'a Secret
                          PO Box 182789
                          Columbus, GA 43218
    Case 1:19-bk-12110-SDR                Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                            Desc
                                          Main Document Page 54 of 56
                                         UNITED STATES BANKRUPTCY COURT
                                                  Eastern District of Tennessee
                                                       Southern Division


IN RE: Brian Matthew Hall                                                                        Case No.
and:   Cassandra Leigh Boyd                                                                      Judge     Rucker
                                                                                                 Chapter 7

                                             VERIFICATION OF CREDITOR MATRIX


   The above-named Debtor(s) hereby verifies under the penalty of perjury under the laws of the United
States of America that the attached list of creditors is true and correct to the best of my (our) knowledge.




    Date:   May 21, 2019                     Signature      /s/ Brian Matthew Hall
                                                            Brian Matthew Hall, Debtor




    Date:   May 21, 2019                     Signature      /s/ Cassandra Leigh Boyd
                                                            Cassandra Leigh Boyd, Joint Debtor




    Date:    May 21, 2019                                   /s/ Richard L. Banks, #000617
                                                            Richard L. Banks, #000617
                                                            Attorney for Debtor
              Case 1:19-bk-12110-SDR                            Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                       Desc
                                                                Main Document Page 55 of 56


  Fill in this information to identify your case:                                                              Check one box only as directed in this form and in
                                                                                                               Form 122A-1Supp:
   Debtor 1                 Brian                 Matthew                Hall
                            First Name            Middle Name               Last Name
                                                                                                               X    1. There is no presumption of abuse.
   Debtor 2                 Cassandra             Leigh                  Boyd
  (Spouse, if filing)       First Name            Middle Name               Last Name                               2. The calculation to determine if a presumption of
                                                                                                                       abuse applies will be made under Chapter 7
                                                      Eastern District of Tennessee                                    Means Test Calculation (Official Form 122A-2).
  United States Bankruptcy Court for the:

  Case Number                                                                                                       3. The means test does not apply now because of
                                                                                                                       qualified military service but it could apply later.
   (If known)


                                                                                                                    Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

  Part 1:               Calculate Your Average Monthly Income
  1.     What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
          X Married. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                   living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

         Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
         case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount
         of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any
         income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If
         you have nothing to report for any line, write $0 in the space.

                                                                                                                     Column A                Column B
                                                                                                                     Debtor 1                Debtor 2 or
                                                                                                                                             non-filing spouse
  2.     Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
         payroll deductio ns).                                                                                            $ 1,600.00                 $ 1,921.00
  3.     Alimony and maintenance payments. Do not include payments from a spouse if Column B
         is filled in.                                                                                                           0.00                       0.00
  4.     All amounts from any source which are regularly paid for household expenses of
         you or your dependents, including child support. Include regular contributions from
         an unmarried partner, members of your household, your dependents, parents,
         androommates. Include regular contributions from a spouse only if Column B is not filled
         in. Do not include payments you listed on line 3.                                                                     $ 0.00                     $ 0.00
  5.     Net income from operating a business, profession, or
                                                                           Debtor 1        Debtor 2
         farm
         Gross receipts (before all deductions)                                   $ 0.00            $ 0.00
         Ordinary and necessary operating expenses                                $ 0.00            $ 0.00
                                                                                                             Copy
         Net monthly income from a business, profession, or farm                  $ 0.00            $ 0.00   here
                                                                                                                               $ 0.00                     $ 0.00
  6.     Net income from rental and other real property                    Debtor 1        Debtor 2
         Gross receipts (before all deductions)                                   $ 0.00            $ 0.00
         Ordinary and necessary operating expenses                                $ 0.00            $ 0.00
                                                                                                             Copy
         Net monthly income from rental or other real property                    $ 0.00            $ 0.00   here              $ 0.00                     $ 0.00
  7.     Interest, dividends and royalties.                                                                                    $ 0.00                     $ 0.00

       Official Form 122A-1              Chapter 7 Statement of Your Current Monthly Income                                                                                   page   1
             Case 1:19-bk-12110-SDR                                                Doc 1 Filed 05/21/19 Entered 05/21/19 16:55:49                                                    Desc
                                                                                   Main Document Page 56 of 56

Debtor 1             Brian                               Matthew                              Hall                         Case Number             (If known)
                     First Name                           Middle Name                          Last Name




                                                                                                                                          Column A              Column B
                                                                                                                                          Debtor 1              Debtor 2 or
                                                                                                                                                                non-filing spouse

 8.     Unemployment compensation.
                                                                                                                                                    $ 0.00                 $ 0.00
        Do not enter the amount if you contend that the amount received was a benefit under
        the Social Security Act. Instead, list it here: ..................................
             For you.......................................................................                $ 0.00
             For your spouse ........................................................                      $ 0.00
 9.     Pension or retirement income. Do not include any amount received that was a benefit                                                         $ 0.00                 $ 0.00
        under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act or payments received as a
    victim of a war crime, a crime against humanity, or international or domestic terrorism. If
    necessary, list other sources on a separate page and put the total on line 10c.

             10a.                                                                                                                                     $ 0.00
             10b.                                                                                                                                     $ 0.00
             10c.      Total amounts from separate pages, if any.                                                                    +                          +

 11. Calculate your total current monthly income. Add lines 2 through 10 for each                                                                                                              $ 3,521.00
                                                                                                                                             $ 1,600.00         +       $ 1,921.00   =
     column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                         Total current monthly
                                                                                                                                                                                         income


Part 2:             Determine Whether the Means Test Applies to You
 12. Calculate your current monthly income for the year. Follow these steps:
         12a.    Copy your total current monthlly income from line 11.............................................................                  Copy line 11 here      12a.               $ 3,521.00
                 Multiply by 12 (the number of months in a year).                                                                                                                     X 12
         12b. The result is your annual income for this part of the form.                                                                                                  12b.             $ 42,252.00

 13. Calculate the median family income that applies to you. Follow these steps:

         Fill in the state in which you live.                                                              TN

         Fill in the number of people in your household.                                                     4

         Fill in the median family income for your state and size of household .................................................................                             13.            $79,147.00
         To find a list of applicable median income amounts, go online using the link specified in the separate
         instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 14. How do the lines compare?
         14a.       X     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                          Go to Part 3.
         14b.             Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                          Go to Part 3 and fill out Form 122A-2.

Part 3:             Sign Below

         By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

         û       /s/ Brian Matthew Hall
                                                                                                            û       /s/ Cassandra Leigh Boyd
                Signature of Debtor 1                                                                             Signature of Debtor 2



                Date      05/21/2019                                                                               Date      05/21/2019
                          MM / DD / YYYY                                                                                     MM / DD / YYYY


         If you checked line 14a, do NOT fill out or file Form 122A-2.
         If you checked 14b, fill out Form 122A-2 and file it with this form.


      Official Form 122A-1                        Chapter 7 Statement of Your Current Monthly Income                                                                                          page       2
